Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 1 of 15 Page ID #:78
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 2 of 15 Page ID #:79




 1    beneficiary shareholder, officer, director or in any way control or have influence over
 2    Wellness Matrix Group, Inc. A defendant in this law suit claim. I am submitting these
 3    answer to be timely in the event this action continues in lieu of and despite the Second
 4    Circuit recent ruling regarding a violation must be specifically a clearly stated law of
 5    congress and not an equivalent for licensed and non licensed persons under the Securities
 6    exchange Act of 1934 and numerous Federal Courts since the early 19th century and US
 7    Supreme Court, United States v. Hudson and Goodwin, 11 U.S. 32 (1812), the U.S.
 8    Supreme Court made clear that. In order to be prosecuted in Federal Court, a defendant
 9    must be charged by a crime or action defined by Congress and enacted into Federal law,
10    which is clearing not the case in this action. Therefore this is not the proper jurisdiction
11    and administrative procedure or protocol by the SEC.
12           2.     Denied that the Court has jurisdiction over this action pursuant to
13    Sections 21(d) and 21(e) of the Exchange Act, 15 U.S.C. §§ 78u(d), 78u(e).
14           3.     Denied - Todt have, directly and indirectly, made use of the means or
15    instrumentalities of interstate commerce, of the mails, or of the facilities of a national
16    securities exchange in connection with the transactions, acts, practices and courses of
17    business alleged in this complaint.
18           4.     Denied - Venue is proper in this district pursuant to Section 27(a) of the
19    Exchange Act, 15 U.S.C. § 78aa(a), because certain of the transactions, acts, practices
20    and courses of conduct constituting violations of the federal securities laws occurred
21    within this district.
22                                            SUMMARY
23           5.     DENIED inaccurate and highly misleading and libel - In February and
24    March 2020, Wellness Matrix, a Nevada microcap company, and George Todt, a
25    Wellness Matrix business consultant who controlled much of Wellness Matrix’s day-
26    to-day activities, made materially false and misleading statements regarding COVID-
27    19 at-home test kits and/or disinfectants that defrauded Wellness Matrix investors.
28           6.     DENIED inaccurate and highly misleading and libel - Wellness Matrix
                                                    2
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 3 of 15 Page ID #:80




 1    and Todt marketed the at-home test kits and disinfectants to consumers on Wellness
 2    Matrix-affiliated websites when Wellness Matrix did not have the products to deliver
 3    to consumers.
 4          7.      DENIED inaccurate and highly misleading and libel - Furthermore,
 5    Wellness Matrix and Todt made materially false and misleading statements about the
 6    products themselves. For example, Wellness Matrix and Todt falsely represented that
 7    the at-home test kits were approved and registered for use by the United States Food
 8    and Drug Administration (“FDA”) and the disinfectants were approved and registered
 9    by the United States Environmental Protection Agency (“EPA”).
10          8.      DENIED, slanderous and libel - At the time Wellness Matrix and Todt
11    made these materially false and misleading statements, Wellness Matrix and Todt
12    knew, or were reckless in not knowing, that they did not have the products to deliver
13    to consumers and that the products were neither approved nor registered by the FDA
14    or the EPA.
15          9.      DENIED, slanderous and libel - By engaging in the transactions, acts,
16    practices, and courses of business alleged herein, Wellness Matrix and Todt
17    knowingly and recklessly violated Section 10(b) of the Exchange Act, 15 U.S.C. §
18    78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5.
19          10.     No jurisdiction and constitutionally violating defendants U.S.
20    Constitutional rights - As described in paragraph 1, the SEC seeks permanent
21    injunctions and civil penalties against Wellness Matrix and Todt, and a conduct-based
22    injunction, officer and director bar, and a penny stock bar against Todt, based on their
23    violations of the securities laws.
24                                         DEFENDANTS
25          11.     NO Information to comment -Wellness Matrix Group, Inc.
26    (“Wellness Matrix”) is a Nevada corporation, incorporated in 2009, with its
27    principal executive offices located in Huntington Beach, California. Wellness Matrix
28    claims to be a healthcare technologies start-up business. Wellness Matrix’s common
                                                3
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 4 of 15 Page ID #:81




 1    shares are quoted on OTC Link, an electronic inter-dealer quotation system for over-
 2    the-counter securities operated by OTC Markets Group Inc.
 3          12.    DENIED FALSE AND MISLEADING - George Todt, 67 years old,
 4    is a resident of Marina Del Rey, California and a Wellness Matrix business consultant.
 5    Todt owns 82.75 percent of the common shares of Wellness Matrix through a
 6    nominee entity, Chanzong Huayuan LLC (“Chanzong”). Chanzong is a Nevada
 7    limited-liability company formed in 2015. Todt is the manager of the entity.
 8                                       FACTS
      I.    Wellness Matrix’s Business and Financial Condition
 9
10          13.    NO INFORMATION TO COMMENT - On June 1, 2018, a predecessor
11    in interest to Wellness Matrix acquired Wellness Matrix Company, the business
12    purpose of which was “to develop and implement the most advanced technologies
13    available to provide advanced healthcare and to provide advanced systems and
14    platforms to allow customers to have access to the most secure data storage and
15    records security available.”
16          14.    NO INFORMATION TO COMMENT - On June 20, 2018, the Board
17    approved the name change to Wellness Matrix Group, Inc. and filed an amendment to
18    its articles of incorporation with the state of Nevada.
19          15.    NO INFORMATION TO COMMENT - On April 10, 2020, Wellness
20    Matrix filed an amended Form 10 (which was later withdrawn) that included audited
21    annual financial statements for Wellness Matrix’s year ending April 30, 2019 and
22    unaudited financial statements for the nine months ended January 31, 2020.
23          16.    NO INFORMATION TO COMMENT - Wellness Matrix’s audited
24    financial statements showed that Wellness Matrix had assets of $54,998, liabilities of
25    $309,365, and an equity deficit of $254,367 as of April 30, 2019. The company had
26    zero revenues for the year ending April 30, 2019.
27          17.    NO INFORMATION TO COMMENT - Wellness Matrix’s unaudited
28    financial statements showed the company had zero revenues for the nine months
                                                 4
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 5 of 15 Page ID #:82




 1    ended January 31, 2020 and had assets of $459 as of January 31, 2020.
 2           18.   NO INFORMATION TO COMMENT - As of April 7, 2021, Wellness
 3    Matrix’s market capitalization was approximately $4.5 million.
      II.   Todt Controls Wellness Matrix.
 4
 5           19.   DENIED - During the relevant period, Wellness Matrix’s CEO and
 6    Chairman of the Board of Directors allowed Todt to run the day-to-day affairs of the
 7    company, including naming the Wellness Matrix board members.
 8           20.   DENIED - Todt became involved with Wellness Matrix in 2018 when
 9    Wellness Matrix’s CEO agreed to sell the Wellness Matrix public company shell to
10    Todt for $300,000. The agreement provided that Wellness Matrix’s CEO would
11    transfer his controlling Series A preferred shares to Todt after the purchase price had
12    been paid in full.
13           21.   DENIED - During the relevant period, Wellness Matrix’s CEO allowed
14    Todt to control WMGR.
15    III.   Wellness Matrix’s and Todt’s Representations Regarding the COVID-19-
             Related Products.
16
17           22.   DENIED - In February and March of 2020, Wellness Matrix and Todt
18    touted and marketed COVID-19 test kits and disinfectant products on Wellness
19    Matrix-affiliated websites when they did not have the products to deliver to
20    consumers.
21           23.   DENIED - Furthermore, Wellness Matrix and Todt made materially
22    false and/or misleading statements about the products themselves. For example,
23    Wellness Matrix and Todt falsely represented that the at-home test kits were FDA
24    approved and registered and the disinfectants were EPA approved and registered.
25           24.   DENIED - Todt acted personally and on behalf of Wellness Matrix
26    when engaging in this fraudulent conduct.
           A.    Wellness Matrix Is Unable to Procure COVID-19-Related Products.
27
28           25.   DENIED - Beginning in February 2020, Todt began communicating
                                                5
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 6 of 15 Page ID #:83




 1    with some of his associates regarding potential COVID-19-related products for
 2    Wellness Matrix to market.
 3          26.      DON’T UNDERSTAND COMMENT - In connection with these
 4    communications, Todt received information on an antiviral disinfecting compound
 5    (the “Disinfectant”) that claimed to be effective in killing COVID-19 for 28 days,
 6    among other things.
 7          27.      DENIED FALSE AND LIBEL - Around the same time, Todt registered
 8    the website coronastop28.com and his ex-wife registered the websites
 9    stopcorona28.com and virastop28.com.
10          28.      NO UNDERSTANDING OF COMMENT - On or about March 16,
11    2020, Todt learned of a COVID-19 test distributed by CoronaCide, LLC
12    (“CoronaCide”). The label for the CoronaCide test kit that Todt received warned that
13    the test kits were “For In Vitro Diagnostic Use Only” and “For Emergency Use
14    Authorization Only.”
15          29.      NO KNOWLEDGE TO RESPOND - Soon after Todt learned of these
16    CoronaCide tests kits, Wellness Matrix opened up a payment processing account at
17    Todt’s direction in order to allow Wellness Matrix to receive payments from
18    consumers for COVID-19-related product sales.
19          30.      INACCURATE AND MISLEADING, DENIED - On March 19, 2020,
20    an associate of CoronaCide (the “CoronaCide Associate”) sent Todt correspondence
21    from the FDA stating it had received the CoronaCide test kit submission. The letter
22    also stated that the FDA would notify CoronaCide when its review was completed.
23    The FDA’s letter did not indicate that the FDA had approved the CoronaCide test kits
24    for any use.
25          31.      DENIED - On March 20, 2020, Todt sent a Wellness Matrix purchase
26    order to CoronaCide for approximately $10,000 of CoronaCide test kits and
27    Disinfectant. Minutes later, the CoronaCide Associate notified Todt that the
28    CoronaCide test kits were only to be sold to governments in bulk at that time, and
                                               6
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 7 of 15 Page ID #:84




 1    therefore Wellness Matrix’s CoronaCide test kit order would not be filled. The
 2    CoronaCide Associate emailed Todt a couple days later and informed Todt that
 3    Wellness Matrix’s Disinfectant order would also not be filled.
 4          B.     Wellness Matrix and Todt Market and Sell COVID-19-Related
                   Products.
 5
 6          32.    DENIED - Around this time, Todt contacted one of his associates and,
 7    on behalf of WGMR, directed him to add information about the CoronaCide test kits
 8    and Disinfectant to the websites stopcorona28.com and virastop28.com. Todt
 9    specifically told the associate to include the FDA submission number for the
10    CoronaCide test kits and to indicate that the COVID-19 products were Wellness
11    Matrix products.
12          33.    LACK OF UNDERSTANDING TO ANSWER - Around the same time,
13    Todt retained other associates to assist in selling Wellness Matrix’s COVID-19-
14    related products to consumers.
15          34.    DENIED - At Todt’s direction, the Wellness Matrix website included a
16    banner on the front page that directed viewers to “Visit CoronaStop28.com” and
17    provided a link.
18          35.    LACK OF UNDERSTANDING TO ANSWER - From at least March 19,
19    2020 until approximately March 31, 2020, Wellness Matrix offered through the
20    Wellness Matrix-affiliated websites coronastop28.com, stopcorona28.com, and
21    virastop28.com, and through social media, the CoronaCide test kits and the
22    Disinfectant for sale.
23          36.    LACK OF UNDERSTANDING TO ANSWER - The Wellness Matrix-
24    affiliated websites included clear references tying the products to Wellness Matrix.
25    For example, virastop28.com provided a disclaimer which stated that the products
26    were being sold by Wellness Matrix. Further, the pictures of the Disinfectant on all of
27    the Wellness-affiliated websites stated that they were a “WMGR Product.”
28          37.    DENIED & LACK OF UNDERSTANDING TO ANSWER - However,
                                               7
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 8 of 15 Page ID #:85




 1    from before March 19, 2020 until approximately March 31, 2020, neither Wellness
 2    Matrix nor Todt were in possession of or had the ability to procure the CoronaCide
 3    test kits or Disinfectant.
 4          38.      LACK OF UNDERSTANDING TO ANSWER - The CoronaCide test
 5    kits were advertised on the Wellness Matrix-affiliated websites for at least three days,
 6    during the time period from March 19, 2020 until approximately March 31, 2020, as
 7    being FDA-approved and for at least two other days as being “FDA registered and
 8    authorized.”
 9          39.      LACK OF UNDERSTANDING TO ANSWER - In addition, the
10    Wellness Matrix-affiliated websites advertised the CoronaCide test kits as an at-home
11    test kit for COVID-19, providing results within ten minutes “in the privacy of your
12    own home.”
13          40.      LACK OF UNDERSTANDING TO ANSWER - The Wellness Matrix-
14    affiliated websites advertised the Disinfectant as EPA approved or registered, citing a
15    purported EPA registration number “Reg #HQ-OPP-2013-0220-0008.”
16          41.      DENIED - Todt also touted the Wellness Matrix CoronaCide test kits on
17    social media. For example, on March 19, 2020, on his personal Twitter account, Todt
18    falsely claimed Wellness Matrix was selling “Fda approved” “[h]ome test kits” to
19    “Stop Corona Before It Starts”:
20
21
22
23
24
25
26
27          42.      DENIED - Todt also utilized social media to publicize the Wellness
28    Matrix affiliated websites, tweeting the names of the sites to numerous twitter
                                                8
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 9 of 15 Page ID #:86




 1    handles.
      IV. Wellness Matrix and Todt Knew, or Were Reckless in Not Knowing, that
 2          Their Statements on Wellness Matrix-Affiliated Websites and Social
            Media Were Materially False and Misleading.
 3
 4          43.    DENIED - As described above in paragraphs 22-42, Wellness Matrix
 5    and Todt made the statements about the CoronaCide test kits and Disinfectant on
 6    Wellness Matrix-affiliated websites and social media.
           A.    The CoronaCide Test Kits
 7
 8          44.    DENIED -- First, Wellness Matrix’s and Todt’s statements on the
 9    Wellness Matrix-affiliated websites, and Todt’s statements on social media, claiming
10    that they had CoronaCide test kits available for purchase and delivery was materially
11    false and misleading. From before March 19, 2020 until approximately March 31,
12    2020, Wellness Matrix and Todt knew, or were reckless in not knowing, that neither
13    Wellness Matrix nor Todt had any CoronaCide test kits to deliver to consumers.
14          45.    DENIED, FALSE MISLEADING AND LIBEL - Second, Wellness
15    Matrix’s and Todt’s statements on the Wellness Matrix-affiliated websites, and
16    Todt’s statements on social media, claiming that the CoronaCide test kits were either
17    FDA approved or registered and authorized for at-home use were materially false and
18    misleading. From before March 19, 2020 until approximately March 31, 2020,
19    Wellness Matrix and Todt knew, or were reckless in not knowing, that the FDA had
20    neither approved, registered, nor authorized the use of the CoronaCide test kits.
21    Among other things, on March 19, 2020, Todt had received an FDA letter from a
22    CoronaCide associate indicating that the CoronaCide test kits were under review by
23    the FDA and were not approved for use. In addition, on March 23, 2020, Todt was
24    told by one of his salesman pitching the CoronaCide test kits that, according to
25    customers, the FDA number for the test kits was not identified on the FDA’s website.
26          B.     The Disinfectant
27          46.    DENIED - First, Wellness Matrix’s and Todt’s statements on the
28    Wellness Matrix-affiliated websites claiming that they had Disinfectant available for
                                                9
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 10 of 15 Page ID #:87




 1     purchase and delivery were materially false and misleading. From before March 19,
 2     2020 until approximately March 31, 2020, Wellness Matrix and Todt knew, or were
 3     reckless in not knowing, that neither Wellness Matrix nor Todt had any Disinfectant
 4     to deliver to consumers.
 5           47.       DENIED - Second, Wellness Matrix’s and Todt’s statements on the
 6     Wellness Matrix-affiliated websites claiming that the Disinfectant was EPA approved
 7     or registered were materially false and misleading. From before March 19, 2020 until
 8     approximately March 31, 2020, Wellness Matrix and Todt knew, or were reckless in
 9     not knowing, that Reg #HQ-OPP-2013-0220-0008 was not a valid EPA registration
10     number, and the Disinfectant was not an EPA-registered pesticide and did not meet
11     the EPA’s criteria for use against the virus that causes COVID-19.
12           48.       LACK OF UNDERSTANDING TO ANSWER - Specifically, the EPA
13     maintains the database “List N: Disinfectants for Use Against SARS-CoV-2,” which
14     lists products that meet EPA’s criteria for use against SARS-CoV-2, the virus that
15     causes COVID-19. Todt knew, or was reckless in not knowing, that the Disinfectant
16     was not included on List N. Todt also received an email from one of his product sales
17     representatives that called into question the EPA registration number for the
18     Disinfectant.
19
20
21
22
23
24
25
26
27
28
                                                10
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 11 of 15 Page ID #:88



       V.    Todt Makes Material Misrepresentations to a Wellness Matrix Investor.
 1
 2           49.    DENIED & LACK OF UNDERSTANDING TO ANSWER - On
 3     February 27, 2020, an individual (the “Investor”) visited Todt. Todt told the Investor
 4     to invest in Wellness Matrix because it had a Disinfectant to stop the spread of
 5     COVID-19 that had been approved by the EPA.
 6           50.    DENIED & LACK OF UNDERSTANDING TO ANSWER -Todt also
 7     told the Investor that the United States government and Amazon had expressed
 8     interest in the Disinfectant, and that he believed Wellness Matrix’s stock price could
 9     increase from $0.05 per share to $20 per share as a result of the new product.
10           51.    DENIED & LACK OF UNDERSTANDING TO ANSWER -Todt also
11     told the Investor that he was one of the owners of Wellness Matrix, and showed him
12     the coronastop28.com website on his computer, which he said was affiliated with
13     Wellness Matrix and created by him a few days ago.
14           52.    DENIED & LACK OF UNDERSTANDING TO ANSWER - A day
15     later, the Investor followed up with Todt, and Todt told the Investor that Wellness
16     Matrix had sold 10,000 units of Disinfectant to Costco.
17           53.    DENIED & LACK OF UNDERSTANDING TO ANSWER - The
18     Investor periodically reviewed the coronastop28.com website and noticed that the
19     CoronaCide test kits and Disinfectant supporting documentation were added to the
20     site. The Investor also noticed that Wellness Matrix’s website included a link to the
21     coronastop28.com website.
22           54.    DENIED & LACK OF UNDERSTANDING TO ANSWER - Todt’s
23     statements to the Investor were materially false and misleading. Todt knew, or was
24     reckless in not knowing, that: (a) Wellness Matrix and Todt did not have any
25     Disinfectant to deliver to consumers; (b) the Disinfectant had not been approved by
26     the EPA; and (c) Wellness Matrix had not made any sales of Disinfectant to Costco.
27           55.    DENIED & LACK OF UNDERSTANDING TO ANSWER - In addition,
28     as explained above in paragraphs 43-48, Todt knew, or was reckless in not knowing,
                                                11
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 12 of 15 Page ID #:89




 1     that the claims regarding Wellness Matrix’s products on coronastop28.com were
 2     materially false and misleading.
 3            56.     LACK OF UNDERSTANDING TO ANSWER - From March 6, 2020
 4     to March 24, 2020, the Investor purchased over 23,000 shares of Wellness Matrix.
 5     The information that the Investor learned from Todt and the Wellness Matrix-
 6     affiliated websites about Wellness Matrix’s marketing of COVID-19-related products
 7     was important to his decision to buy the Wellness Matrix stock.
 8            57.     LACK OF UNDERSTANDING TO ANSWER -The Investor also told
 9     his sister about what he had learned about Wellness Matrix, and she purchased 5,000
10     shares of Wellness Matrix stock on March 26, 2020.
11            58.     DENIED & LACK OF UNDERSTANDING TO ANSWER - The
12     Investor has since sold his shares of Wellness Matrix and realized a loss of
13     approximately $900. The Investor’s sister has since sold her Wellness Matrix shares
14     and realized a loss of approximately $400.
15     VI.    Wellness Matrix’s and Todt’s Materially False and Misleading
              Statements Impacted Trading of Wellness Matrix Stock.
16
17            59.     LACK OF UNDERSTANDING TO ANSWER - In the three months
18     prior to February 25, 2020, Wellness Matrix’s share price fluctuated between $0.025
19     and $0.053, with an average daily trading volume of 28,100 shares for the three-
20     month period.
21            60.     DENIED & LACK OF UNDERSTANDING TO ANSWER - On
22     February 24, 2020, Wellness Matrix filed a Form 10 with the SEC that included
23     audited financial statements that showed no revenue for the company for its prior
24     fiscal year.
25            61.      LACK OF UNDERSTANDING TO ANSWER -On the following day,
26     February 25, 2020, Wellness Matrix’s share price fluctuated between $0.05 and $0.10
27     with a trading volume of 194,055 shares.
28            62.     LACK OF INFORMATION TO ANSWER -After February 25, 2020
                                                12
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 13 of 15 Page ID #:90




 1     through April 6, 2020, Wellness Matrix’s share price fluctuated between $0.035 and
 2     $0.19, with an average trading volume of approximately 85,000 shares.
 3           63.    DENIED - As discussed above, Wellness Matrix and Todt offered the
 4     CoronaCide test kits and Disinfectant for sale on Wellness Matrix-affiliated websites
 5     from at least March 19, 2020 until approximately March 31, 2020.
 6           64.    LACK OF INFORMATION - On March 25, 2020, the mid-point of this
 7     sale period, Wellness Matrix’s share price opened at $0.19 from the previous day’s
 8     closing price of $0.09.
 9           65.    LACK OF INFORMATION TO RESPOND - At this point in time,
10     national and local news reports were dominated by reports of COVID-19 case
11     increases and the lack of a self-administered test for the virus.
12           66.    LACK OF INFORMATION TO RESPOND - Investors purchased
13     Wellness Matrix stock as a result of Wellness Matrix’s and Todt’s materially false
14     and misleading statements about the CoronaCide test kits and Disinfectant and these
15     representations were important to investors in deciding to buy WMGR stock.
       VII. Wellness Matrix’s Fraud is Revealed.
16
17           67.    LACK OF INFORMATION TO RESPOND - On April 2, 2020,
18     National Public Radio, which had conducted an investigation into the sales of
19     Wellness Matrix’s CoronaCide test kits, reported that: (a) several customers who
20     ordered the Wellness Matrix CoronaCide test kits said they never received them and
21     have tried to cancel their payments; and (b) the FDA had not authorized any at-home
22     COVID-19 test kit.
23           68.    LACK OF INFORMATION TO RESPOND - On April 7, 2020, the
24     SEC suspended trading in Wellness Matrix’s securities because of questions
25     regarding the accuracy and adequacy of information in the marketplace since at least
26     March 19, 2020.
27
28
                                                 13
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 14 of 15 Page ID #:91




 1                                                I.
 2                                     CLAIM FOR RELIEF
 3                 Violations of Section 10(b) of the Exchange Act and Rule 10b-5
 4           69.      LACK OF INFORMATION TO RESPOND - The SEC realleges and
 5     incorporates by reference paragraphs 1 through 68 above.
 6           70.      DENIED - By engaging in the conduct described above, Wellness
 7     Matrix and Todt directly or indirectly, in connection with the purchase or sale of a
 8     security, by the use of means or instrumentalities of interstate commerce, of the mails,
 9     or of the facilities of a national securities exchange: (a) employed devices, schemes,
10     or artifices to defraud; (b) made untrue statements of a material fact or omitted to
11     state a material fact necessary in order to make the statements made, in the light of
12     the circumstances under which they were made, not misleading; and (c) engaged in
13     acts, practices, or courses of business which operated or would operate as a fraud or
14     deceit upon other persons.
15           71.      DENIED - In engaging in the conduct described herein, Defendants
16     Wellness Matrix and Todt acted knowingly and with a reckless disregard for the truth.
17           72.      DENIED - By reason of the foregoing, Wellness Matrix and Todt,
18     directly or indirectly, violated, and unless restrained and enjoined will continue to
19     violate, Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
20     thereunder, 17 C.F.R. § 240.10b-5.
21                                    PRAYER FOR RELIEF
22           WHEREFORE, the DEFENDANT respectfully requests that the Court:
23                                                I.
24           Immediately, dismiss this action for lack of clarity and misleading information
25     of who the DEFENDANT really is legally and jurisdictionally.
26                                                II.
27           Issue sanctions against Plaintiff Attorneys, consistent with Rules for malicious
28     prosecution, violation of USPTO trademark laws, violation of Defendants civil rights,
                                                 14
     Case 8:21-cv-01031-JVS-DFM Document 21 Filed 08/23/21 Page 15 of 15 Page ID #:92




 1     elder abuse, endangerment of the People of the United States Health and education
 2     rights, overt violation of Civil Procedure and Protocol for a fair and just investigation
 3     according to the Federal Rules of Civil Procedure, permanently enjoining Plaintiffs’
 4     counsel, and their officers, agents, servants, employees and attorneys, and those
 5     persons in active concert or participation with any of them, who receive actual notice
 6     of the USPTO Trademark Infringement by personal service or otherwise, and each of
 7     them, from violating GEORGE TODT in support of the Defendant named in this law
 8     suit as GEORGE A TODT serial number : 90732819, a trademarked legal entity under the
 9     Constitution of the United States, Article 1, section 8, Clause 8 “authors and inventors the
10     exclusive right to their respective writings and discoveries” as a trustee/beneficiary of the
11     GEORGE A TODT creditor trust of Federal reserve account # G-891-859-54410 and for
12     enjoining Defendant Todt from, directly or indirectly, including, but not limited to,
13     through any entity owned or controlled by Defendant Todt, and denying his rights
14     under the U.S. Constitutional rights that neither any government agent under the 9th
15     amendment, of certain rights shall not be construed to deny or disparage the people”,
16     furthermore, the 1st Amendment to voice ones opinions politically and artistically .
17                                                  III.
18            Order Plaintiffs to acknowledge their Trademark notice to a License fee of $12
19     million and $5000 a minute of public notice and publishing additionally for to a
20     summary judgment to the DEFENDANT of $2.5 billion for publishing Trademarks,
21     libel and slander.
22                                                  IV.
23 Dated: August 23, 2021
24
                                             /s/ george todt
25                                           PRO SE and Trustee for DEFENDANT
26                                           GEORGE TODT
                                             Trademark serial # 90732819
27
28
                                                    15
